Citation Nr: 1011243	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-28 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence exists for service 
connection of trapezius strain of the left shoulder. 

2.  Entitlement to service connection for trapezius strain of 
the left shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 
1990, January 1991 to February 1991, October 1996 to July 
1999, and October 1999 to December 2001. 

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned in July 2009.  A 
transcript of the hearing is of record.

The issue of service connection for trapezius strain of the 
left shoulder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for trapezius strain of the left shoulder. 

2.  The March 2003 rating decision is the last final denial 
on any basis.

3.  The evidence added to the record since March 2003, when 
viewed by itself or in the context of the entire record 
relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for trapezius 
strain of the left shoulder.



CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied the Veteran's 
claim of entitlement to service connection for trapezius 
strain of the left shoulder is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The evidence received subsequent to the March 2003 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for trapezius 
strain of the left shoulder have been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As to 
the issue of whether new and material evidence exists, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

New and Material

The Veteran is claiming service connection for a left 
shoulder disorder, which was initially denied in July 2002 
and later confirmed denied in August 2002 and March 2003 
because it was found that the service treatment records did 
not reflect a permanent disability or chronic residuals of a 
left shoulder injury.  It was subsequently denied in June 
2007 for lack of new and material evidence.  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial 
in March 2003 included the Veteran's lay statements, service 
personnel records, and private treatment records, including 
physical therapy treatment records.  

The evidence added to the record since the March 2003 
decision consists of private treatment records, and VA 
outpatient treatment records, including an MRI report with a 
diagnosis of a small partial articular surface tear of the 
left shoulder and minimal AC joint arthrosis.  The private 
treatment records were redundant of records previously 
received regarding physical therapy, however, as the VA 
outpatient treatment records had not previously been 
submitted to agency decision-makers and are not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a) (2009).  

Although the VA MRI report indicated a current diagnosis of a 
left shoulder disorder, it did not identify the etiology of 
the disorder.  Given the Veteran's current diagnosis, his 
statements that he had sustained a left shoulder injury 
during a motor vehicle accident in service, and the service 
treatment records demonstrating treatment for the left 
shoulder at other times prior to the 2001 motor vehicle 
accident, there is a suggestion of a possible causal 
connection between his current left shoulder disorder and 
service, which was not shown at the time of the March 2003 
decision.  Therefore, the new evidence relates to an 
unestablished fact necessary to substantiate the claim, that 
of a possible causal connection to service.  As such, it is 
found to be material.  

The new evidence relates to an unestablished fact necessary 
to substantiate the claim, that of a possible causal 
connection to service.  As such, it is found to be material.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for trapezius strain of the 
left shoulder is reopened, and to this extent the claim is 
granted.


REMAND

Having determined that the claim should be reopened, the 
Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  

Regarding the Veteran's claim for service connection for a 
left shoulder disorder, he claims that he injured his 
shoulder in a motor vehicle accident during service, in 2001.  
Service treatment records also reflect treatment for the left 
shoulder in 1985 and 1999.  Although his treatment records 
did not indicate that he left service with chronic residuals 
from any injury, he has been treated for left shoulder pain 
following service.  Further, in July 2006, a VA MRI report 
diagnosed "small distal partial articular surface tear of 
the supraspinatus tendon in association with minimal joint 
effusion" and "minimal AC joint arthrosis."  

While the Board finds the Veteran's statements are an 
indication that his current symptoms may be a disorder 
associated with service, there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  
To that end, given the competent statements of a motor 
vehicle accident in service, treatment for the left shoulder 
in service, and his current diagnosis of a left shoulder 
disorder, the Board finds that a VA examination is required 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to 
determine whether his current disorder is causally related to 
active service.

Further, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorders should be obtained.  

The Veteran must be advised of the importance of reporting to 
any scheduled examinations and of the possible adverse 
consequences, to include denial of the claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
related to the left shoulder from the 
following: VA Outpatient Clinic in 
Knoxville, Tennessee from January 2008 to 
the present; VA Medical Center in 
Murfreesboro, Tennessee from November 
2007 to the present; VA medical clinic in 
Tennessee Valley, Tennessee from November 
2007 to the present; and the VA Medical 
Center in Nashville, Tennessee from 
October 2007 to the present.  Any 
negative responses should be noted. 

2.  The RO should schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of his current left shoulder 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner and such review should be noted 
in the examination report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  

The examiner should render an opinion as 
to the nature of any current left 
shoulder disorder and whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed left shoulder 
disorder had its onset in or is related 
to service.  The rationale for all 
opinions should be provided in a legible 
report.  

3.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  Readjudicate the issues on appeal, to 
include any additional evidence obtained 
as a result of this Remand that may not 
have been previously considered.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


